Citation Nr: 0635381	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  02-20 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for an acquired 
psychiatric condition to include post-traumatic stress 
disorder (PTSD) and bipolar disorder, due to personal 
assault.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The appellant served on active duty for training (ADT) in the 
U.S. Army Reserves from February 1988 to July 1988.  She had 
additional service in the Reserves and was honorably 
discharged in January 1996.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision that, in part, denied 
service connection for residuals of a head injury and for an 
acquired psychiatric condition to include PTSD and bipolar 
disorder, due to personal assault.

In August 2004, the Board remanded the matters for additional 
development.

The Board notes that, in November 2001, the RO also denied 
the appellant's claim for service connection for residuals of 
a right ankle injury.  The appellant submitted a notice of 
disagreement (NOD) with that decision, and the RO issued a 
Statement of the Case (SOC) in April 2004; no Substantive 
Appeal is shown to have been received.  In September 2006, 
the appellant's representative contended that the appellant 
was entitled to service connection for residuals of a right 
ankle injury.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence establishing that the 
appellant currently has residuals of a head injury; nor are 
any current residuals of a head injury related to service.

2.  There is no credible supporting evidence of the alleged 
personal assaults during service; nor is there competent 
evidence that a currently diagnosed bipolar disorder is 
related to service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
head injury are not met.  38 U.S.C.A. §§ 101(24), 106, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for an acquired 
psychiatric condition to include PTSD and bipolar disorder, 
due to personal assault are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through June 2001, December 2002, February 2004, August 2004, 
and December 2004 letters, the RO notified the appellant of 
elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that she provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which she was treated, and notified her that VA 
would request such records on her behalf if she signed a 
release authorizing it to request them.

Each of the letters asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the appellant after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the appellant's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each of the disabilities on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  The Board finds no prejudice to the appellant in 
proceeding with a denial of the claims, as concluded below, 
because any question as to the appropriate disability rating 
and effective date to be assigned is rendered moot.  She had 
previously received all required notice regarding service 
connection.  Each of the claims denied, obviously does not 
entail the setting of a disability rating or an effective 
date.  Accordingly, the appellant is not harmed by any defect 
with regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  The RO or AMC has obtained copies of the 
appellant's service medical records, service personnel 
records, and in-patient and outpatient treatment records.  
The appellant has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.
 
The appellant has not been afforded an examination for each 
of the disabilities on appeal.  Under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that any of the claimed disabilities is related to 
service.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the claimant in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

With respect to the appellant's Army Reserves service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from a disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training.  See 38 U.S.C.A. § 101(22), (23), 
(24) (West 2002); 38 C.F.R. § 3.6 (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



A.  Residuals of Head Injury

Service medical records reflect that the appellant had passed 
out for about five seconds during an early morning formation 
in June 1988.  At the time she denied any headache or visual 
defect, and denied any history of a seizure disorder.  The 
appellant admitted that she drank five cups of beer the 
previous night.  Examination of the appellant's skull and 
scalp revealed no lesion or hematoma.  No neuro focal 
deficits were detected.  The examiner diagnosed vasovagal 
attack.

In August 2000, the appellant filed a claim for service 
connection for residuals of a head injury.  She contended 
that she had injured her head when she fell in service.

A computed tomography scan of the appellant's head in 
November 2000 identified no focal abnormalities.  All 
ventricles were normal in position and appearance.

In August 2001, the appellant reported being hit in the head 
with a brick.  A computed tomography scan of her brain was 
normal.  An examiner diagnosed a closed head trauma.

While the appellant is competent to report current symptoms, 
as a layperson, she is not competent to advance a theory of 
causation or to offer a diagnosis.  38 C.F.R. 
§ 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Here, notwithstanding the appellant's closed head trauma in 
August 2001, none of the post-service medical records reports 
the presence of current residuals of a head injury.  The 
appellant is not competent to diagnose any residuals.  
Grottveit.  Accordingly, notwithstanding the appellant's 
assertions, there is no competent evidence that she currently 
has residuals of a head injury.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, in the absence of proof of the currently 
claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

B.  Acquired Psychiatric Condition to Include PTSD
and Bipolar Disorder, Due to Personal Assault

The appellant contends that she was physically assaulted in 
service, resulting in a 
bipolar disorder, as well as PTSD.

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

If a claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  38 C.F.R. § 
3.304(f).

The post-service medical records include diagnoses of a 
bipolar disorder and PTSD.  Records reflect that the 
appellant's first psychiatric admission was in 1991, and that 
she was subsequently diagnosed with a bipolar disorder.  
While hospitalized in 1998, the appellant reported military 
flashbacks related to an alleged rape.  An October 2000 
examiner diagnosed the appellant with PTSD.  Her symptoms 
included nightmares, flashbacks, being afraid, and difficulty 
trusting others.

The primary question in this case is whether there is 
credible supporting evidence (including evidence of behavior 
changes) of the claimed stressors.

The appellant has alleged, as the in-service stressor 
underlying her PTSD, two personal assaults by other service 
members:  (1) at Fort Eustis, Virginia, in June 1988, where a 
marine in the quarters area raped the appellant, and she fell 
the next morning in formation; and (2) in a motel room where 
the appellant and another female soldier were having a couple 
of beers with two men, and the men forced themselves upon the 
appellant and other female soldier.  The appellant also 
alleges that she was forced by civilians to get tattoos while 
on Reserve duty.

The appellant reported that she did not tell anyone about the 
incidents because she was shocked, her life was threatened, 
and her training was almost over and she would never see the 
marine again.  She reportedly went to Lafayette Hospital and 
tried to overdose; she also sought help at a rape crisis 
center in Lafayette, Louisiana.

During the course of the appeal, VA promulgated, via 
regulation, administrative directives as to the type of 
evidence needed to corroborate an alleged personal assault in 
service.  Effective March 7, 2002, 38 C.F.R. § 3.304(f)(3) 
provides that, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
claimant's service records may corroborate the claimant's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  A request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

In this case, neither the appellant's service medical records 
nor her personnel records corroborate her contentions.  The 
evidence does not reflect any behavior changes following the 
alleged incidents during active duty training.  There are no 
statements from former service-members, family members, or 
friends addressing the appellant's contemporaneous economic 
or social behavior around the time of the alleged incidents.  

The only competent evidence in this regard, in service 
personnel records, includes written statements from 
William P. Cloyd, M.D., of the Neuropsychiatric Clinic in 
Lafayette, Louisiana, dated in March 1991 and May 1991.  
Dr. Cloyd indicated that the appellant was unable to attend 
drill due to her hospitalization (and inferred severity of 
her illness), which was subsequently diagnosed as a bipolar 
disorder.  Dr. Cloyd did not mention the alleged assaults at 
that time, and did not indicate that the appellant's current 
psychiatric illness was related to service. 

While, in personal assault claims, secondary evidence may 
require interpretation by a clinician, here the secondary 
evidence does not document any behavior changes that would 
warrant further development.  See 38 C.F.R. § 3.304(f)(3).  
As noted above, service medical records establish that the 
appellant fell during an early morning formation in June 
1988, but do not mention any alleged assault.  Neither the 
appellant nor her representative has presented or alluded to 
the existence of any medical opinion or other documentation 
that would, in fact, establish behavior changes, or otherwise 
constitute credible supporting evidence of the in-service 
stressors, despite being asked or invited to present or 
identify such evidence via the VA's December 2002 letter and 
questionnaire.

While there is evidence that the appellant presented to an 
emergency room in August 2001, and reported that she was 
raped and hit in the head, the examiner at that time found 
neither semen nor signs of trauma, but did detect a contusion 
of the head.  She was not in any military status at that 
time.

Absent evidence that corroborates the appellant's alleged in-
service stressors, service connection for PTSD on the basis 
of personal assault must be denied.

Likewise, there is no opinion of record as to the etiology of 
any psychiatric disorder.

Because the competent evidence does not link a currently 
shown disability to service, the weight of the evidence is 
against the claim for service connection.  Hence, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for an acquired psychiatric condition to 
include post-traumatic stress disorder (PTSD) and bipolar 
disorder, due to personal assault is denied. 



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


